 
 
I 
112th CONGRESS 1st Session 
H. R. 3564 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2011 
Mr. Rangel introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To repeal the requirements under the United States Housing Act of 1937 for residents of public housing to engage in community service and to complete economic self-sufficiency programs. 
 
 
1.Short titleThis Act may be cited as the Public Housing Tenants Respect Act of 2011.  
2.Repeal of public housing community service and family self-sufficiency requirements 
(a)In GeneralSection 12 of the United States Housing Act of 1937 (42 U.S.C. 1437j) is amended by striking subsections (c) through (g).  
(b)Conforming Amendments The United States Housing Act of 1937 is amended—
(1)in section 5A(d)(12) (42 U.S.C. 1437c–1(d)(12))—
(A)in subparagraph (A), by inserting and after the semicolon; 
(B)in subparagraph (B), by striking the semicolon and inserting a period; and
(C)by striking subparagraph (C); 
(2)in section 6(l)(1) (42 U.S.C. 1437d(l)(1)), by striking except for noncompliance and all that follows through based on such noncompliance; and 
(3)in section 9(e)(1)(H) (42 U.S.C. 1437g(e)(1)(H)), by striking a public housing work program under section 12 and inserting any program that provides work for residents of public housing.  
 
